Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This FINAL action is in response to Applicant’s amendment of 16 May 2022. Claims 9 and 11-16 are pending and have been considered as follows. Claim 10 is cancelled.
Response to Arguments
	Applicant’s amendments and arguments with respect to the Claim Objections to claim 10 (which is now incorporated into the independent claims) as set forth in the office action of 12 April 2022 have been considered and are NOT persuasive. Applicant has not amended the limitations accordingly to overcome the claim objections. Please see Claim Objections below.
	The Examiner notes that Applicant did not argue against the claim interpretation under 35 USC 112(f), as such the Examiner assumes that Applicant does not disagree with such interpretation. However, the Examiner has repeated the interpretation under 35 USC 112(f) herein for the sake of completeness.
	Applicant’s amendments and arguments with respect to the rejection of claims 9-16 under 35 USC 112(a), 112(b) and 101 as set forth in the office action of 12 April 2022 have been considered and are persuasive. Therefore, to the rejection of claims 9-16 under 35 USC 112(a), 112(b) and 101 as set forth in the office action of 12 April 2022 have been withdrawn.
Applicant’s amendments and arguments with respect to the rejection of claims 9-16 under 35 USC 103 as set forth in the office action of 12 April 2022 have been considered and are NOT persuasive-
Examiner’s Response:
Examiner has carefully considered Applicant’s arguments and respectfully disagrees. 
Regarding the arguments “any review of the applied references-including the newly applied Rohani reference, whether taken alone or combined, should make plain that they do not disclose or suggest the features of claim 9”; Examiner assumes Applicant is specifically arguing the limitations emphasized (bolded and underlined) which Examiner believes are fully disclosed by Rohani. In an effort to expedite prosecution, Examiner is pointing to specific sections in Rohani for each limitation bolded/underlines including Examiner’s interpretation:
1) “creating a first map for at least one vehicle, which includes at least one automated vehicle” => Examiner’s interpretation: the claim limitation, under broadest reasonable interpretation, recites creating a first map for a vehicle which could be an automated vehicle. See at least “[0003] Accurate high definition maps of various environments are used for various applications including autonomous vehicles … [0052] … systems that use the unified map generated by the system, such as an autonomous vehicle … [0054] … the unified map 130 may be used as a reference map that may be further used in applications such as autonomous vehicles. For example, an autonomous vehicle equipped with one or more of radar, vision or LIDAR sensors can generate a map in real time which it may compare to one or more of the layers 120, 122, 124, 126A, 126B of the reference map ... The autonomous vehicle may then use the reference map 130 or any of the features of the reference map layers including the radar map layer 120, LIDAR map layer 122, vision map layer 124, unified map layer 126 or any combination of them for environment sensing, navigation, localization or other applications”.
2) “receiving, from a navigation satellite and/or a pseudolite, at a navigation device of the automated vehicle, position information, which is associated with surroundings data values” => Examiner’s interpretation: the claim limitation, under broadest reasonable interpretation, recites a navigation device of the automated vehicle receiving position information associated with the surroundings data values from a GPS (navigation satellite and/or a pseudolite). See at least “Figure 1 that shows GPS being incorporated; and [0035] … radar data, LIDAR data and camera data is stamped with or otherwise associated with location, positional and movement data from platform sensors 117. In some embodiments, each of the systems 102, 104 and 106 have one or more locational/positional sensors similar to those from the suite of platform sensors 117 integrated within such systems such that locational/positional data is associated with the radar, LIDAR and image map data in the processors of the respective systems”.
3) “wherein the first map includes multiple map layers, including at least a radar map layer having a radar map, in which the surroundings data values are encompassed by the radar map being stored together with a radar signature”. See at least “[0044] … the unified map 130 generated by system 100 may include multiple layers, including radar map layer 120 that is derived substantially from radar map data … map data layers, which as shown in FIG. 1 are stored in memory 114 of the map data integration system 110, may be stored as distinct data files … the different layers are stored as discrete map files that can be used independently of each other as resource maps”.
4) “WHEREIN THE PROCESSOR AUTONOMOUSLY, BASED ON THE FIRST MAP MOVES THE AUTOMATED VEHICLE ALONG A DETERMINED TRAJECTORY” => Examiner’s interpretation: the claim limitation, under broadest reasonable interpretation, recites autonomous movement of the automated vehicle along a determined trajectory (determined instructions) based on the first map by a processor. See at least “[0067] … the autonomous vehicle 602 is configured to sense its environment and navigate without human input. In an example embodiment, the controller 612 may be configured to receive navigation instructions generated by processor 112 based on unified map”.
5) “wherein (i) the at least another of the plurality of the surroundings features is encompassed by a second map”. Examiner’s interpretation: the claim limitation, under broadest reasonable interpretation, recites the other surroundings feature which is sensed by a different/second sensor system is encompassed by a second map. See at least “[0024] … The reference map may be a unified map which comprises radar data combined with one or more of LIDAR and vision system based map data to create enhanced or unified map data … [0046] … the different map layers may be limited to specific subsets of information. For example, a radar map layer 120 may be processed to only include information about the type, size or shape of environmental objects detected, LIDAR map layer 122 may be processed to only include information about the distance to an object, and a vision may layer 124 may be processed to only include information about the color of an object … [0050] an object shape as defined by LIDAR map data, object color data from image map data, and object material data from RADAR image data could be collectively used by processor 112 to distinguish a horizontal log from a concrete curb, or a stop sign from a small roadside tree”.
6) “wherein (ii) a step of providing the first map takes place so that: (a) the at least one vehicle, which includes the at least one automated vehicle, is operated as a function of the first map and/or as a function of the second map AND as a function of the assignment, and/or (b) a mobile unit, which includes a drone and/or a mobile terminal, which is associated with the at least one vehicle, the drone and/or a mobile terminal being operated as a function of (i) the first map, and/or (ii) the second map, AND (iii) the assignment”. Examiner’s interpretation: the claim limitation, under broadest reasonable interpretation, recites wherein a step of providing the first map takes place so that the vehicle is operated as a function of the first map and the assignment. See at least “[0024] … The reference map may be a unified map which comprises radar data combined with one or more of LIDAR and vision system based map data to create enhanced or unified map data … [0026] … generating a unified map of the environment based on data acquired by radar combined with the data acquired from LIDAR systems, vision systems or a combination of them. The unified map contains features of the environment acquired by radar and features acquired by either vision, LIDAR or both … [0052] … the data received from the radar system 102, the LIDAR system 104 or the vision system 106 may be used as a base map to which the data received from the other systems may be superimposed upon the base map to generate the unified map layer 126. In some embodiments, relevant features of the data from the other systems may be used to supplement data from the base map system … [0054] … the unified map 130 may be used as a reference map that may be further used in applications such as autonomous vehicles …The autonomous vehicle may then use the reference map 130 or any of the features of the reference map layers including the radar map layer 120, LIDAR map layer 122, vision map layer 124, unified map layer 126 or any combination of them for environment sensing, navigation, localization or other applications … [0067] autonomous vehicle 602 is configured to sense its environment and navigate without human input. In an example embodiment, the controller 612 may be configured to receive navigation instructions generated by processor 112 based on unified map”.
Regarding the arguments “instead of providing a prima facie case of obviousness, the Office is simply stating, without any supporting evidence, that it would have been obvious to try the combination … It is believed and respectfully submitted that the Office Actions to date offer no evidence, but only conclusory hindsight, reconstruction and speculation, which these cases have indicated does not constitute evidence that will support a proper obviousness finding … any Official Notice is respectfully traversed to the extent that it is maintained and it is requested that the Examiner provide specific evidence to establish those assertions and/or contentions that may be supported by the Official Notices under 37 C.F.R. § 1.104(d)(2) or otherwise”; Examiner would first like to note that the only limitation that Augst is used for is “creating, via the processor, an assignment of the object class to at least one further object class” which as mentioned, under broadest reasonable interpretation, Examiner could have even relied on Rohani for such limitation. For example, Rohani discloses the superimposing, using relevant features to supplement data and in general using different attributes of an object which are each obtained from different sensor systems in order to produce a unified map that includes a combination of all attributes for such object in order to produce a more accurate map (see at least Rohani [0046] and [0050]-[0052]). Rohani does not specifically use the word “assignment” (which is not required to be stated since all the concepts mentioned above disclosed in Rohani is a synonym for the reasonable broad interpretation of assignment); however, only in an effort to expedite prosecution, Examiner brought in Augst. In terms of obviousness to combine: Rohani discloses each and every limitation in the claim including combining, superimposing, supplementing and associating an object class to a further object class and that the object class is determined as a function of a first sensor system; and the further object class is determined from another feature which is detected using a second sensor system wherein the second sensor system is not identical in configuration to the first sensor system. Augst is only used to show that when using different object classes and/or surrounding features determined/detected from different sensor systems, it is known to create an assignment of the object class to the further object class. Rohani and Augst are both directed to using different object classes and/or surrounding features determined/detected from different sensor systems and Augst suggests that it’s beneficial to create an assignment of the object class to the further object class; therefore, it would have been obvious to one of ordinary skill in the art to modify Rohani and incorporate the teachings of Augst in order to maximize the efficiency and reliability of the overall system since the two prior arts are analogous and Augsts teaches that such assignment increases the overall efficiency and reliability. Further, Examiner would like to note that Examiner is not using official notice anywhere in the rejection and is merely using knowledge of one of ordinary skill in the art based on the disclosures/ teachings provided and general knowledge to prove obviousness.
Claim Objections
Claims 9 (two instances) and claim 15 are objected to because of the following informalities:  “the automated vehicle” in line 3 and lines 22-23 of claim 9 and in lines 24-25 of claim 15 appear to be a typographical errors and should be “the at least one automated vehicle” to keep a consistent language throughout the claims.  Appropriate correction is required.

Claims 9 and 15 are objected to because of the following informalities:  “wherein (ii) a step of providing the first map takes place so that: … (b) a mobile unit, which includes a drone and/or a mobile terminal, which is associated with the at least one vehicle, the drone and/or a mobile terminal being operated as a function of: (i) the first map, and/or (ii) the second map, and (iii) the assignment” appears to be a typographical error because the sentence “a step of providing the first map takes place so that a mobile unit, which includes a drone and/or a mobile terminal, which is associated with the at least one vehicle, the drone and/or a mobile terminal being operated …” appears incomplete. Examiner suggests amending such limitation to instead recite “wherein (ii) a step of providing the first map takes place so that: (a) … and/or (b) a mobile unit, which includes a drone and/or a mobile terminal, which is associated with the at least one vehicle, is operated as a function of: (i) the first map, and/or (ii) the second map, and (iii) the assignment”  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first device … configured to …” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 11-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 9 and 15 recite “wherein the processor autonomously, based on the first map, moves the automated vehicle along a determined trajectory”. There is no support in the specification for the same processor which is responsible for determining an object class, creating an assignment and creating the first map to be also responsible for autonomously moving the automated vehicle. Examiner suggests amending “wherein the processor autonomously, based on the first map, moves the automated vehicle along a determined trajectory” to instead recite “wherein the automated vehicle moves autonomously along a determined trajectory based on the first map” to avoid 35 USC 112(a) or 112(b) issues.

Claims 11-14 and 16 are rejected as being dependent upon a rejected claim.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	 Claims 9 and 15 are indefinite because of the recited limitations “the at least one vehicle … is operated as a function of the first map and/or as a function of the second map and as a function of the assignment”. It is unclear, to the Examiner, whether the different configurations include the at least one vehicle being operated as a function of the first map (separate) or the second map and the assignment (together); or whether the different configurations include the at least one vehicle being operated as a function of the assignment and either the first map or the second map as well.
Claims 9 and 15 are indefinite because of the recited limitations “a mobile terminal” in line 30 of claim 9 and in line 32 of claim 15. It is unclear, to the Examiner, whether Applicant is referring to the same mobile terminal previously recited in the previous line for both claims or not.
Claims 9 and 15 are indefinite because of the recited limitations “the drone and/or a mobile terminal being operated as a function of: (i) the first map, and/or (ii) the second map, and (iii) the assignment”. It is unclear, to the Examiner, whether the different configurations include the drone and/or mobile terminal being operated as a function of the first map (separate) or the second map and the assignment (together); OR whether the different configurations include the drone and/or mobile terminal being operated as a function of the assignment and either the first map or the second map as well.

Claim 15 is indefinite because of the recited limitations “A device for creating a first map for at least one vehicle, which includes at least one automated vehicle, comprising: a first device, which is a navigation device of the at least one automated vehicle, configured to … a second device … a third device … and a fourth device …”. Based on the specification and Examiner’s understanding, “A device” in the preamble of claim 15 is referring to the device (110) in Figure 1 which includes a first means (111), a second means (112), a third means (113) and a fourth means (114) which Examiner assumes is referring to the first device, the second device, the third device and the fourth means. As such, it is unclear, to the Examiner, how the first device comprised in the device for creating a first map for at least one vehicle is the navigation device of the at least one automated vehicle. Amendments and/or further clarification is also necessary to avoid any future 35 USC 112(a) rejection.
Claim 15 is indefinite because of the recited limitations “a second device, via a processor, … a third device, via the processor, … and a fourth device, via the processor”. Based on the specification and Examiner’s understanding, Applicant is referring to the second means, third means and the fourth means which all have separate processors on their own. Therefore, it is unclear, to the Examiner, why Applicant has amended the claim to use the same processor for all these devices/means. Amendments and/or further clarification is also necessary to avoid any future 35 USC 112(a) rejection.

Claim 16 is indefinite because of the recited limitations “each of the processors”. Due to the current amendments to claim 15; it is unclear, to the Examiner, what exactly Applicant is referring to and there is insufficient antecedent basis.

Claims 11-14 are rejected as being dependent upon a rejected claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rohani (US20170307746A1) in view of Augst (DE102015218970A1).
Regarding claim 9, Rohani discloses a method for creating a first map for at least one vehicle, which includes at least one automated vehicle (see at least [0044]), the method comprising: receiving, from a navigation satellite and/or a pseudolite, at a navigation device of the automated vehicle, position information, which is associated with surroundings data values (see at least Figure 1, Figure 3, [0009], [0025], [0030], [0032], [0035]-[0038] and [0060]), the surroundings data values representing surroundings of at least one vehicle (see at least [0025], [0030] and [0032]), the surroundings encompassing a plurality of surroundings features (see at least [0026], [0032]-[0036], [0046] and [0049]-[0051]) the surroundings data values being detected using a first surroundings sensor system of the at least one vehicle (see at least [0025], [0030], [0032] and [0036]-[0038]); determining, via a processor, an object class of at least one of the plurality of the surroundings features as a function of the first surroundings sensor system of the at least one vehicle (see at least [0025], [0026], [0030], [0032], [0036]-[0038], [0046] and [0049]-[0051]); superimposing/ associating/ aggregating, via the processor, the object class to at least one further object class (see at least [0009] and [0044]-[0054]), the at least one further object class being determined from at least another of the plurality of the surroundings features, the at least another of the plurality of the surroundings features being detectable using a second surroundings sensor system, and the second surroundings sensor system not being identical in configuration to the first surroundings sensor system (see at least [0021], [0022], [0024], [0033]-[0038], [0046] and [0049]-[0051]); and creating, via the processor, the first map as a function of the surroundings data values, based on the superimposition/ association/ aggregation; wherein the first map includes a digital map which is present as map data values on a storage medium, and wherein the first map includes multiple map layers, including at least a radar map layer having a radar map, in which the surroundings data values are encompassed by the radar map being stored together with a radar signature (see at least [0009], [0026], [0037], [0038], [0040], [0044]-[0048], [0054]-[0057] and [0066]), and2Application Serial No. 16/643,325 wherein the processor autonomously, based on the first map, moves the automated vehicle along a determined trajectory (see at least [0037], [0052], [0054], [0061] and [0067]) wherein (i) the at least another of the plurality of the surroundings features isReply to Office Action of April 12, 2022 encompassed by a second map (see at least [0024], [0037], [0046], [0050], [0052], [0054], [0056], [0061] and [0067]), and wherein (ii) a step of providing the first map takes place so that: (a) the at least one vehicle, which includes the at least one automated vehicle, is operated as a function of the first map and/or as a function of the second map and as a function of the assignment, and/or (b) a mobile unit, which includes a drone and/or a mobile terminal, which is associated with the at least one vehicle, the drone and/or a mobile terminal being operated as a function of: (i) the first map, and/or (ii) the second map, and (iii) the assignment (see at least [0037], [0052], [0054], [0056], [0061] and [0067]).
While “creating, via the processor, an assignment of the object class to at least one further object class” can reasonably be broadly interpreted as what’s disclosed in Rohani; Examiner points to Augst in order to expedite prosecution, since Rohani does not explicitly (in detail) disclose creating, via the processor, an assignment of the object class to at least one further object class. However, such matter is suggested by Augst (see at least [0006], [0010]-[0013], [0017], [0019], [0045]-[0047], [0051], [0055], [0062]-[0064] and [0073]-[0083]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Rohani to incorporate the teachings of Augst which teaches creating, via the processor, an assignment of the object class to at least one further object class since they are both directed to systems using object classes of surrounding features for vehicle(s) and incorporation of the teachings of Augst would increase accuracy and efficiency of the overall system by more accurately and reliably assigning the object class to at least one further object class to increase the accuracy, efficiency and reliability of the superimposition/ association/ aggregation of Rohani’s disclosure. Rohani discloses using an object class of at least one of the plurality of the surrounding features and at least one further object class of at least another of the plurality of the surroundings features and Augst teaches how creating an assignment of the object class to the at least one further object class would improve the overall system especially in terms of benefiting vehicle systems (see at least Augst [0044], [0075] and [0123]) which is the main purpose of Rohani. Given Rohani as modified by Augst, it would have been obvious to one of ordinary skill in the art that the first map of Rohani which is created as a function of the surroundings data values, based on the superimposition/ association/ aggregation would benefit from being created as a function of the surroundings data values, based on the assignment of Augst given the relation between the superimposition/ association/ aggregation of Rohani and the assignment of Augst and the benefits of the assignment of Augst in systems which include using object classes of plurality of surrounding features like Rohani’s. In other words, Augst is only showing that the superimposition/ association/ aggregation of an object class to a further object class can be by creating an assignment; as such, one of ordinary skill in the art would find it obvious that the assignment of Augst’s teachings would apply to the concept of Rohani as they are analogous and Augst teaches that the assignment increases the overall efficiency and reliability of vehicle systems. Please refer to Response to Arguments section above for further clarification of Examiner’s interpretation, reasoning and evidence.

Regarding claim 11, Rohani as modified by Augst discloses wherein the object class is further determined as a function of: (i) a geometrical structure of the at least one of the plurality of the surroundings features, and/or (ii) a material property of the at least one of the plurality of the surroundings features (see at least Rohani [0025], [0026], [0030], [0032], [0036]-[0038], [0046] and [0049]-[0051]).

Regarding claim 12, Rohani does not explicitly disclose wherein the assignment of the object class to the at least one further object class is created as a function of: (i) the geometrical structure of the at least one of the plurality of the surroundings features, and/or (ii) a geometrical structure of the at least another of the plurality of the surroundings features. However, such matter is suggested by Augst (see at least [0006], [0010]-[0013], [0019], [0045]-[0047], [0051], [0055], [0062]-[0064], [0073]-[0080] and [0086]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Rohani to incorporate the teachings of Augst which teaches wherein the assignment of the object class to the at least one further object class is created as a function of: (i) the geometrical structure of the at least one of the plurality of the surroundings features, and/or (ii) a geometrical structure of the at least another of the plurality of the surroundings features since they are both directed to systems using object classes of surrounding features for vehicle(s) and incorporation of the teachings of Augst would increase accuracy and efficiency of the overall system by more accurately and reliably assigning the object class to at least one further object class to increase the accuracy, efficiency and reliability of the superimposition/ association/ aggregation of Rohani’s disclosure. Rohani discloses using an object class of at least one of the plurality of the surrounding features and at least one further object class of at least another of the plurality of the surroundings features and Augst teaches how creating an assignment, wherein the assignment of the object class to the at least one further object class is created as a function of: (i) the geometrical structure of the at least one of the plurality of the surroundings features, and/or (ii) a geometrical structure of the at least another of the plurality of the surroundings features would improve the overall system especially in terms of benefiting vehicle systems (see at least Augst [0044], [0075] and [0123]) which is the main purpose of Rohani.

Regarding claim 13, Rohani as modified by Augst discloses wherein: (i) the first surroundings sensor system includes a radar sensor, the surroundings data values are detected using the radar sensor, the at least one of the plurality of the surroundings features includes the radar signature, and the object class is determined further as a function of the radar signature, and/or (ii) the second surroundings sensor system includes a video sensor and/or a LIDAR sensor (see at least Rohani [0025], [0026], [0030] and [0032]-[0036]).

Regarding claim 14, Rohani does not explicitly disclose wherein the assignment is created from the surroundings data values, using: a SLAM method, and/or a correlation method. However, such matter is suggested by Augst (see at least [0006], [0011]-[0013], [0028], [0062]-[0064], [0073]-[0080] and [0119]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Rohani to incorporate the teachings of Augst which teaches wherein the assignment is created from the surroundings data values, using: a SLAM method, and/or a correlation method since they are both directed to systems using object classes of surrounding features for vehicle(s) and incorporation of the teachings of Augst would increase accuracy and efficiency of the overall system by more accurately and reliably assigning the object class to at least one further object class to increase the accuracy, efficiency and reliability of the superimposition/ association/ aggregation of Rohani’s disclosure. Rohani discloses using an object class of at least one of the plurality of the surrounding features and at least one further object class of at least another of the plurality of the surroundings features and Augst teaches how creating an assignment, wherein the assignment is created from the surroundings data values, using: a SLAM method, and/or a correlation method would improve the overall system especially in terms of benefiting vehicle systems (see at least Augst [0044], [0075] and [0123]) which is the main purpose of Rohani.

Regarding claim 15, Rohani discloses a device for creating a first map for at least one vehicle, which includes at least one automated vehicle, comprising: a first device, which is a navigation device of the at least one automated vehicle; a second device, via a processor; a third device, via the processor; and a fourth device, via the processor (see at least [0009], [0025], [0028], [0031], [0035], [0045] and [0050]). The rest of claim 15 is commensurate in scope with claim 9. See above for rejection of claim 9.

Regarding claim 16, Rohani as modified by Augst discloses wherein the first device includes a transceiver, and wherein each of the processors includes a working memory (see at least Rohani [0009], [0025], [0028]-[0032], [0035], [0036], [0044], [0045], [0050] and [0060]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./Examiner, Art Unit 3667        

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667